OPINION — AG — ** OSTEOPATHIC — PRACTICE — STATE INSTITUTIONS ** AS WE INTERPRET YOUR LETTER THE QUESTION YOU WANT ANSWERED IS WHETHER OR NOT THE BOARD OF CONTROL OF A COUNTY HOSPITAL HAS THE AUTHORITY TO EXCLUDE OSTEOPATHIC PHYSICIANS FROM PRACTICING IN A COUNTY HOSPITAL. I FIND BUT TWO PROVISIONS IN THE OKLAHOMA STATUTES THAT REFER TO PHYSICIANS PRACTICING IN A COUNTY HOSPITALS. THE FIRST IS 19 O.S. 792 [19-792] — IMPOSES ON THE BOARD OF CONTROL, IF IT EMPLOYS PHYSICIANS FOR TREATMENT OF PATIENTS IN THE HOSPITAL, THAT IT EMPLOY COMPETENT AND SKILLFUL PHYSICIANS, BUT IN MY OPINION DOES `NOT' REGULATE OR GOVERN THE PHYSICIANS OR CLASS OF PHYSICIANS THAT A PATIENT IN A HOSPITAL MAY EMPLOY FOR TREATMENT WHILE IN THE HOSPITAL. THE OTHER IS 63 O.S. 329.7 [63-329.7] — THE BOARD OF CONTROL OF THE LEFLORE COUNTY MEMORIAL HOSPITAL, THAT SAID HOSPITAL WAS CONSTRUCTED, UNDER A STATE PLAN FORMULATED BY THE STATE COMMISSIONER OF HEALTH UNDER THE PROVISIONS OF 63 O.S. 329.1 [63-329.1] — 63 O.S. 329.8 [63-329.8] (BOARD OF CONTROL, HEALTH, DOCTOR, HOSPITAL, LICENSE) CITE: 19 O.S. 789 [19-789], 19 O.S. 792 [19-792], 63 O.S. 329.7 [63-329.7] (FRED HANSEN)